Citation Nr: 0716946	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1974 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran perfected his appeal and elected to have the case 
decided without a hearing.

During the pendency of the appeal, the RO granted the 
veteran's claim of service connection for bilateral hearing 
loss and assigned a noncompensable rating.  The veteran has 
not expressed disagreement with the rating or the effective 
date of the grant of service connection. 


FINDING OF FACT

The evidence is in equipoise on the question of whether the 
veteran's tinnitus is etiologically related to noise exposure 
during service.


CONCLUSION OF LAW

With the resolution of reasonable doubt, service connection 
for tinnitus is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2006).  




Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

As the claim of service connection for tinnitus is resolved 
in the veteran's favor, VCAA compliance as to the duty to 
notify and to assist is moot.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran served in an engineer 
unit. 

The service medical records show that the veteran had pre-
existing hearing loss, and the service medical records 
contain no complaint, finding, or history of tinnitus. 

After service, VA records disclose that in July 1999 the 
veteran complained of tinnitus.  On VA audiological 
evaluation in November 2003, the veteran described constant 
ringing in his ears for 30 years.  He stated that during 
service he was in an engineer unit, and he was exposed to the 
noise from heavy equipment.  The audiologist expressed the 
opinion that the veteran's tinnitus was in part due to 
occupational noise exposure while on active duty.  

On VA audiological examination in June 2004 with the same 
complaint and history as the veteran provided in November 
2003, the examiner expressed the opinion that most likely the 
veteran's tinnitus shared the same etiology as his hearing 
loss.



On VA audiological examination in April 2005 with the same 
complaint and history as the veteran provided in November 
2003, and after a review of the veteran's file, the examiner 
expressed the opinion that the etiology of the current 
tinnitus could not be resolved without resort to speculation 
as the veteran had other health problems, namely, smoking, 
diabetes, and hypertension, which could be related to 
tinnitus. 

In a statement, dated in April 2006, a private audiologist 
reported that noise exposure is a major factor affecting the 
prevalence of tinnitus.

Service connection is in effect for bilateral hearing loss on 
the basis of aggravation of pre-existing hearing loss. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Analysis

There is favorable evidence of noise exposure during service 
as evidenced by the veteran's duties with an engineer unit, 
and there is favorable and uncontradicted medical evidence 
that the veteran currently has tinnitus.  

The remaining question is whether there is medical evidence 
of a nexus or link between the veteran's current tinnitus and 
noise exposure during service. 

There is evidence in favor of a nexus as one VA audiologist 
expressed the opinion that the veteran's tinnitus was in part 
due to occupational noise exposure while on active duty.  
Another VA examiner expressed the opinion that most likely 
the veteran's tinnitus shared the same etiology as his 
hearing loss, and hearing loss has been adjudicated as a 
service-connected disability by aggravation.  Also a private 
audiologist reported that noise exposure is a major factor 
affecting the prevalence of tinnitus.

The evidence against a nexus consists of a VA audiologist who 
expressed the opinion that it would be speculative to relate 
tinnitus to noise exposure to during service because the 
veteran had other health problems, namely, smoking, diabetes, 
and hypertension, which could be related to tinnitus. 

As service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service, and as the there is 
favorable evidence of noise exposure during service and 
medical evidence of current tinnitus, and as the evidence for 
and against the claim on the question of a nexus is in 
equipoise, under the benefit-of-the-doubt standard of proof, 
resolving reasonable doubt in the veteran's favor, service 
connection for tinnitus is established.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303(d).  


ORDER

Service connection for tinnitus is granted. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


